Citation Nr: 9920644	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-12 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
October 1953 and was a prisoner of war (POW) in North Korea 
for 21 months and two weeks.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which denied the veteran's claim on appeal.  This 
case was remanded for additional development in July 1998 and 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Diabetes mellitus was first manifested and demonstrated 
many years after  separation from service.

2.  Neither PTSD nor POW experiences caused diabeltes 
mellitis.   


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated by active 
service, nor is diabetes mellitus proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that diabetes mellitus is due to his 
experiences as a POW.  In the alternative, the veteran 
contends that diabetes mellitus is due to his service-
connected post traumatic stress disorder (PTSD).  The veteran 
maintains that his diabetes mellitus was caused by stress, 
which itself resulted either directly from his POW 
experiences, or from PTSD. 

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Regulations further 
provide that service connection shall be granted for certain 
diseases, including diabetes mellitus, if such disease is 
manifested to a compensable degrees within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1998).  
Finally, service connection shall be granted for any 
disability which is proximately due to, the result of, or for 
the degree of aggravation caused by a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998); Allen v. 
Brown, 7Vet. App. 439, 448 (1995).  The veteran is currently 
service-connected for PTSD, evaluated as 70 percent 
disabling.

Service medical records noted no diagnosis of diabetes in 
service.  The veteran was captured by enemy troops in Korea, 
in November 1951, and was held as a prisoner of war (POW) for 
over 21 months.  A medical survey conducted in August 1953, 
following the veteran's release from captivity, noted that he 
had lost 24 lbs. and had suffered an attack of dysentery and 
two attacks of fever of unknown origin while in captivity.  
Urinalysis was negative and there was no abnormality of the 
liver.  The veteran's separation examination report indicated 
that the veteran had regained six lbs. since his release from 
captivity.  VA examination reports dated in November 1953 and 
October 1958 noted no findings or diagnosis of diabetes 
mellitus.

VA treatment records from October 1982 reported that diabetes 
mellitus was first diagnosed in April 1980.  VA treatment 
records from April 1986 to June 1996 noted continuing 
treatment for adult onset diabetes mellitus or non-insulin 
dependent diabetes mellitus.  

In September 1993, the veteran submitted medical evidence in 
support of his claim that diabetes mellitus is due to his 
experience as a POW.  A copy of a medical article on obesity 
noted that former POWs are particularly susceptible to the 
ravages of diseases associated with obesity, including non-
insulin dependent diabetes mellitus.  Copies of other medical 
articles reported a link between severe emotional or 
psychological stress, and diabetes.  

In addition, the veteran submitted copies of letters written 
by R. Paul Robertson, M.D., Director of the Diabetes Center 
at the University of Minnesota, and by Donald L. Sharman, 
M.D., of Bremerton, Washington.  In a letter dated in 
February 1992, Dr. Robertson commented on the causal link 
between diabetes mellitus and the stress of being a POW, 
stating that "while it is impossible for me to judge whether 
. . . [the stress of being a POW] was a cause of his diabetes 
mellitus . . . it is completely consistent with what we know 
about the potential influence of stress as a precipitating 
event in the initiation of diabetes mellitus to speculate 
that this may have been the case."  In another letter dated 
in February 1993, Dr. Robertson stated that "the fair thing 
is to acknowledge the possibility that being a prisoner of 
war could have contributed to the onset of his diabetes 
mellitus."  The Board notes that these letters were 
addressed to a Mrs. [redacted], and appeared to address 
the cases of a Mr. [redacted] and a Mr. [redacted], not 
the case of the veteran.  

Dr. Sharman, in a June 1993 letter, opined that "it would be 
impossible to prove that the severe stress he suffered from 
was not the cause of his diabetes."  Dr. Sharman also 
indicated that severe, prolonged PTSD played a causative role 
in diabetes.  Again, as with Dr. Robertson, Dr. Sharman's 
letter appeared to be discussing the case of a Mr. [redacted], 
not the veteran.

A September 1993 VA examination report noted that the 
veteran's diabetes mellitus was apparently under control, but 
that it was also progressing with complications.  The 
examiner did not opine on the possible link between diabetes 
mellitus and either service, or the veteran's PTSD.  

At his June 1995 personal hearing, the veteran maintained 
that his diabetes mellitus was caused by stress in service.  
He stated that he had been reading some medical research on 
the issue and found that the primary cause of diabetes was 
hereditary.  He argued that he had no family history of 
diabetes, and concluded that stress "could have accelerated 
me getting diabetes."  He also reported being diagnosed with 
diabetes mellitus in 1980.  

This case was remanded by the Board in July 1998.  The Board 
directed that the veteran should be further examined to 
determine the nature and etiology of his diabetes.  The 
examiner was specifically requested to comment on whether it 
was at least as likely as not that diabetes was due to the 
veteran's experiences as a POW or his diagnosis of PTSD.  In 
addition, the examiner was requested to comment on the 
opinions of Drs. Robertson and Sharman on the causal 
connection between diabetes mellitus and either the stress of 
being a POW, or PTSD.  

The veteran was given a VA hematology examination in August 
1998.  The examining physician pointed out that the opinions 
from Drs. Robertson and Sharman were provided for a patient 
other than the veteran.  The examiner commented further that 
the opinion requested in the Board's remand order was "an 
impossible opinion to render."  He continued, "the role of 
possible environmental stressors pushing a patient towards 
diabetes is controversial at best, and, to my knowledge, has 
never been substantiated, so whether or not his experiences 
as a POW . . . or his subsequent diagnosis of PTSD may have 
hastened the onset of diabetes may be arguable as yes.  
However, whether or not these were ultimately the cause of 
his diabetes, I believe the answer would be no."  The 
examiner commented further that he knew of no known 
literature that could answer the question and concluded "the 
opinion can be made that I believe this gentleman was 
destined to develop diabetes.  Perhaps his physical and 
emotional stress may have hastened the onset of symptoms 
somewhat; however, I believe he would have gone on to develop 
diabetes at any rate."

The veteran was also given a VA psychiatric examination.  The 
examiner stated that "I do not feel that I can state an 
accurate opinion over whether or not the veteran's diabetes 
mellitus was caused or aggravated by his POW experiences or 
PTSD."

In June 1999, VA requested an opinion from an independent 
medical expert, Mark E. Molitch, M.D., Professor of Medicine 
at Northwestern University Medical School, and a specialist 
in endocrinology.  Dr. Molitch was requested to review the 
medical evidence and to offer an opinion on the following: 
whether it is at least as likely as not that the veteran's 
experience as a POW in the early 1950's caused diabetes 
mellitus that was diagnosed in 1980; and whether it is at 
least as likely as not that PTSD caused or aggravated 
diabetes mellitus.  

Dr. Molitch response was received in June 1999.  He noted 
initially that in a full examination conducted in 1983, three 
years after the earliest diagnosis of diabetes, the veteran 
did not complain of symptoms of PTSD.  Dr. Molitch opined 
that there is no evidence to support a direct link between 
the veteran's POW experiences and the development of 
diabetes, and that "diabetes more likely developed as a 
result of [the veteran's] excess weight."  He further opined 
that, "while it is possible" that psychological stress from 
PTSD might "bring out this underlying disorder some weeks to 
months earlier than it otherwise would have appeared," in 
the veteran's case such an effect was "a matter of 
considerable speculation," given that the veteran did not 
claim PTSD until six years after the onset of diabetes.  
Finally, Dr. Molitch stated "I am unaware of any data to 
support the contention that either his POW experience 
directly or the PTSD would cause the diabetes mellitus."

After a careful review of all the evidence in this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for diabetes 
mellitus.  The records contains no evidence of diabetes 
mellitus in service, and medical records following service 
did not contain a diagnosis of the disease until 1980, almost 
27 years after separation.  As regards the claim of a causal 
link between diabetes and either PTSD, or the psychic and 
physical stresses of being a POW, the medical evidence in 
support of such a link is highly speculative.  The medical 
articles addressing causative links between psychological 
stress and diabetes are insufficient to satisfy the 
requirement of medical evidence of a nexus because they do 
not provide medical evidence demonstrating a causal 
relationship between this veteran's current disorder and 
either service or a service-connected disorder.  See Sacks v. 
West, 11 Vet. App. 314, 316 (1998) (Discussing the 
applicability of treatise evidence to a claim of service 
connection); See also Libertine v. Brown, 9 Vet. App. 521 
(1996): Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

As noted above, the opinions from Drs. Robertson and Sharman 
were provided for a patient other than the veteran.  These 
opinions, therefore, are no more probative than general 
treatise evidence and are equally insufficient to satisfy the 
requirement of medical evidence of a nexus.  The VA 
hematology examination contained an opinion that the 
veteran's POW experiences or his PTSD "may have hastened the 
onset of his diabetes."  In Obert v. Brown, 5 Vet. App. 30 
(1993), the United States Court of Appeals for Veterans 
Claims (the Court) has held that a medical opinion expressed 
in terms of "may" also implies "may or may not".  In any 
event, something that hastens is not the same as something 
that causes, and the cited law and regulation require 
causation.  The examiner stated very firmly that PTSD was not 
the cause of the veteran's diabetes mellitus.  Dr. Moitch's 
opinion dissociating PTSD and POW experiences from the 
diabetes was to the point, clear, and persuasive.

The only other evidence presented by the veteran that tends 
to show a connection between diabetes mellitus and either 
service, or his service-connected PTSD, are his own 
statements.  However, as a layperson, the appellant is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because the only medical 
evidence supportive of such a relationship is highly 
speculative, as well as implausible when it is remembered 
that diabetes was diagnosed six years before PTSD, and in 
view of Dr. Molitch's opinion that there was no evidence of a 
link and that "diabetes more likely developed as a result of 
the veteran's excess weight," the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly the claim for service connection for diabetes 
mellitus is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

